Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 9, 2001 (People v Stokes, 282 AD2d 553 [2001]), affirming a judgment of the Supreme Court, Kangs County, rendered April 26, 1999.
Ordered that the application is denied.
The defendant failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Maher, 89 NY2d 318, 325 [1996]; People v Vargas, 88 NY2d 363, 375 [1996]). Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.